Case 18-10097   Doc 37   Filed 02/27/19 Entered 02/27/19 20:22:49   Desc Main
                           Document     Page 1 of 8
Case 18-10097   Doc 37   Filed 02/27/19 Entered 02/27/19 20:22:49   Desc Main
                           Document     Page 2 of 8
Case 18-10097   Doc 37   Filed 02/27/19 Entered 02/27/19 20:22:49   Desc Main
                           Document     Page 3 of 8
Case 18-10097   Doc 37   Filed 02/27/19 Entered 02/27/19 20:22:49   Desc Main
                           Document     Page 4 of 8
Case 18-10097   Doc 37   Filed 02/27/19 Entered 02/27/19 20:22:49   Desc Main
                           Document     Page 5 of 8
Case 18-10097   Doc 37   Filed 02/27/19 Entered 02/27/19 20:22:49   Desc Main
                           Document     Page 6 of 8
Case 18-10097   Doc 37   Filed 02/27/19 Entered 02/27/19 20:22:49   Desc Main
                           Document     Page 7 of 8
Case 18-10097   Doc 37   Filed 02/27/19 Entered 02/27/19 20:22:49   Desc Main
                           Document     Page 8 of 8
